   Case: 4:21-cv-00414-NCC Doc. #: 5 Filed: 04/16/21 Page: 1 of 7 PageID #: 18




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

LARRY TERRELL HOWARD,                              )
                                                   )
             Plaintiff,                            )
                                                   )
      v.                                           )          Case No. 4:21-cv-414 NCC
                                                   )
MATT DILLINGHAM,                                   )
                                                   )
             Defendant.                            )

                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on the motion of self-represented plaintiff Larry Terrell

Howard for leave to commence this civil action without prepayment of the required filing fee.

ECF No. 2. Having reviewed the financial information provided on plaintiff’s Application to

Proceed in District Court without Prepaying Fees or Costs, the Court has determined that plaintiff

lacks sufficient funds to pay the filing fee and will be granted leave to proceed in forma pauperis.

See 28 U.S.C. § 1915(a). For the reasons explained below, the Court will dismiss plaintiff’s claim

as frivolous and for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                          Legal Standard

       Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial plausibility when
   Case: 4:21-cv-00414-NCC Doc. #: 5 Filed: 04/16/21 Page: 2 of 7 PageID #: 19




the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678. Determining whether a complaint states

a plausible claim for relief is a context-specific task that requires the reviewing court to draw on

its judicial experience and common sense. Id. at 679.

       When reviewing complaint filed by a self-represented person under 28 U.S.C. § 1915, the

Court accepts the well-pled facts as true,White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and

liberally construes the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner,

404 U.S. 519, 520 (1972). A “liberal construction” means that if the essence of an allegation is

discernible, the district court should construe the plaintiff’s complaint in a way that permits his or

her claim to be considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777,

787 (8th Cir. 2015). However, even self-represented complainants are required to allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply

additional facts or to construct a legal theory for the self-represented plaintiff that assumed facts

that had not been pleaded). In addition, affording a self-represented litigant’s complaint the benefit

of a liberal construction does not mean that procedural rules in ordinary civil litigation must be

interpreted so as to excuse mistakes by those who proceed without counsel. See McNeil v. United

States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       On April 8, 2021, plaintiff filed the instant action on a ‘Prisoner Civil Rights Complaint’

form pursuant to 42 U.S.C. § 1983. ECF No. 1. Despite the form chosen by plaintiff to initiate this

lawsuit, he is not currently an inmate. The Court notes, however, that prior to the filing of this


                                                  2
    Case: 4:21-cv-00414-NCC Doc. #: 5 Filed: 04/16/21 Page: 3 of 7 PageID #: 20




complaint plaintiff was incarcerated at the Eastern Reception Diagnostic and Correctional Center

and Farmington Correctional Center. During his incarceration he filed at least three cases that were

dismissed as frivolous, malicious, or for failure to state a claim.1 Subsequent to the dismissal of

those cases, plaintiff filed at least two additional actions which were dismissed pursuant to the

“three strikes” rule under 28 U.S.C. § 1915(g).2 Nonetheless, because plaintiff was not incarcerated

at the time he filed the instant complaint, this action is not subject to the Prison Litigation Reform

Act (“PLRA”) and cannot be dismissed under the three-strikes rule. See Cofield v. Bowser, 247 F.

App'x 413, 414 (4th Cir. 2007) (“A former inmate who has been released is no longer ‘incarcerated

or detained’ for the purposes of . . . the PLRA”).

         Here, plaintiff names one defendant, Matt Dillingham. Plaintiff does not allege that

defendant is a state actor. In the section of the form complaint designated to identify the defendant,

plaintiff leaves the following sections blank: “job or title,” “badge/shield number,” and

“employer.” Plaintiff does not indicate whether he intends to sue defendant in his official or

individual capacity.3 Moreover, in the Court’s review of the home addresses plaintiff provided for

himself and defendant Dillingham, the parties appear to be neighbors. See ECF No. 1 at 2.




1
 See Howard v. Missouri Department of Corrections, Case No. 4:17-CV-2575 DDN (E.D. Mo. Nov. 3, 2017);
Howard v. St. Louis County Justice Center, Case No. 4:17-CV-2577 ACL (E.D. Mo. Oct. 18, 2017); and Howard v.
Miller, Case No. 4:17-CV-2579 RLW (E.D. Mo. Nov. 13, 2017).
2
 See Howard v. St Louis City Police Dept, et al., Case No. 4:17-CV-2576-NCC (E.D. Mo. Dec 15, 2017) and
Howard v. Medium Security Institution, Case No. 4:17-CV-2783 RWS (E.D. Mo. Jan. 19, 2018).
3
  When a plaintiff's claim does not specify whether the defendant is being sued in his individual or official capacity,
the court interprets the complaint as including only official-capacity claims. Egerdahl v. Hibbing Cmty. Coll., 72
F.3d 615, 619 (8th Cir. 1995). This pleading requirement is strictly enforced by the Eighth Circuit. See Murphy v.
Arkansas, 127 F.3d 750, 755 (8th Cir. 1997).
                                                           3
   Case: 4:21-cv-00414-NCC Doc. #: 5 Filed: 04/16/21 Page: 4 of 7 PageID #: 21




        In the section designated to provide his statement of the claim, plaintiff alleges the

following in its entirety:

        (1) What happened to me was I was targeted: inflicted with emotional distress,
        which had me fatigue[d] and emotionally uncomfortable.

        (2) This incident occurred: at or approx. May 7th, 2020.

        (3) This occurred at the following address: 1945 North Watson Rd. 63114

        (4) The injuries sustained are:
               (1)(a) emotional stress
               (2)(b) target(ing)
               (3)(c) strain in family relations

        (5) The defendant, Dillingham, Matt, personally targeted me, the plaintiff, Larry T.
        Howard, by causing emotional distress, fatigue, reputational harm, strain in family
        relations, racial slurs (text msg.) and a lette[r] of guilt (letter submitted).

        I, the plaintiff, if I might add, the defendant, Matt Dillingham, is a “Nuisa[n]ce.”

ECF No. 1 at 4-5.

        Plaintiff does not provide any facts as to how defendant Dillingham violated plaintiff’s

constitutional rights or which rights were specifically violated. Plaintiff states he filed an “Order

of Protection” against defendant Dillingham.

        Attached to the complaint is a handwritten letter, purportedly from the defendant, which

plaintiff identifies as the “Letter of Guilt and Admittance.” ECF No. 1-1. The letter states: “Hey

I’m sorry for being a complete dick to you. I’m trying to make it right. I have a joint for you if you

want to get high.”

        For relief, plaintiff states he has “no physical” injuries, but he “feel[s] the association

between [him] and Caucasian males will never be the same again.” Plaintiff seeks “$5,000.00 a

day.”


                                                   4
   Case: 4:21-cv-00414-NCC Doc. #: 5 Filed: 04/16/21 Page: 5 of 7 PageID #: 22




                                             Discussion

        In order to state a claim under 42 U.S.C. § 1983, a plaintiff must allege sufficient facts to

show that (1) the defendant acted under color of state law, and (2) that the allegedly wrongful

conduct deprived him or her of a constitutionally protected federal right. Zutz v. Nelson, 601 F.3d

842, 848 (8th Cir. 2010). Under 28 U.S.C. § 1915(e), a Court must sua sponte dismiss an indigent

plaintiff’s complaint or any portion thereof which (1) is frivolous or malicious; (2) fails to state a

claim upon which relief may be granted; or (3) seeks monetary relief against a defendant who is

immune from such relief. A complaint is frivolous if “it lacks an arguable basis either in law or in

fact.” Neitzke v. Williams, 490 U.S. 319, 327 (1989). Dismissals on this ground should only be

ordered when legal theories are “indisputably meritless,” or when the claims rely on factual

allegations that are “clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 31 (1992). “Clearly

baseless” factual allegations include those that are “fanciful,” “fantastic,” and “delusional.” Id. at

32-33 (quoting Neitzke, 490 U.S. at 325, 327). For the reasons discussed below, plaintiff’s

complaint against defendant Dillingham is frivolous as he fails to state any viable legal claims.

Accordingly, the complaint must be dismissed without prejudice.

        First, plaintiff’s complaint must be dismissed because defendant Dillingham is not alleged

to be a state actor and there is no indication from the complaint that he is a state actor. See West v.

Atkins, 487 U.S. 42, 48 (1988) (a § 1983 claim requires that the alleged deprivation of a

constitutional right must be committed by a person acting under color of state law). A private party

may only be held liable “if it is a willful participant in joint activity with the State or its agents.”

Gibson v. Regions Fin. Corp., 557 F.3d 842, 846 (8th Cir. 2009). In order to state a claim against

a private party under § 1983, the plaintiff “must allege, at the very least, that there was a mutual


                                                   5
   Case: 4:21-cv-00414-NCC Doc. #: 5 Filed: 04/16/21 Page: 6 of 7 PageID #: 23




understanding, or a meeting of the minds, between the private party and the state actor.” Mershon

v. Beasley, 994 F.2d 449, 451 (8th Cir. 1993). Plaintiff’s complaint is devoid of any facts showing

involvement by a State actor.

       Second, to state a claim under 42 U.S.C. § 1983, a plaintiff must establish the violation of

a right secured by the Constitution or laws of the United States. West, 487 U.S. at 48. A plaintiff

bringing a § 1983 action must include in his complaint “either direct or inferential allegations

respecting all the material elements necessary to sustain a recovery under some viable legal

theory.” Brooks v. Roy, 776 F.3d 957, 960 (8th Cir. 2015). Liability in an action under 42 U.S.C.

§ 1983 “requires a causal link to, and direct responsibility for, the deprivation of rights.” Madewell

v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). See also Bitzan v. Bartruff, 916 F.3d 716, 717

(8th Cir. 2019) (explaining that a plaintiff must allege facts connecting the defendant to the

challenged action).

       According to plaintiff, defendant Dillingham caused him to be “fatigued and emotionally

uncomfortable” by “personally targeting” him. Plaintiff does not explain how defendant

Dillingham targeted him other than vaguely referring to racial slurs he received in text messages.

Plaintiff attaches a letter to the complaint which purports to be an apology from the defendant to

plaintiff and an offer to share a “joint” and “get high” together. Plaintiff has not shown how

defendant’s actions resulted in a violation of his constitutional rights and has not identified which

particular constitutional right was violated. At most, plaintiff’s complaint describes a troubled

personal relationship. Thus, plaintiff’s claims against defendant Dillingham must be dismissed.

       The Court will therefore dismiss the complaint as factually frivolous and because it fails to

state a claim upon which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).


                                                  6
   Case: 4:21-cv-00414-NCC Doc. #: 5 Filed: 04/16/21 Page: 7 of 7 PageID #: 24




                                Motion for Appointment of Counsel

       Plaintiff has filed a motion for the appointment of counsel. ECF No. 3. “A pro se litigant

has no statutory or constitutional right to have counsel appointed in a civil case.” Stevens v.

Redwing, 146 F.3d 538, 546 (8th Cir. 1998). See also Ward v. Smith, 721 F.3d 940, 942 (8th Cir.

2013) (“In civil cases, there is no constitutional or statutory right to appointed counsel . . . Rather

a court may request an attorney to represent any person unable to afford counsel”). Plaintiff’s

motion will be denied as moot, given the fact that plaintiff’s claims are being dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s complaint is DISMISSED as factually

frivolous and because it fails to state a claim upon which relief can be granted. 28 U.S.C. §

1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (ECF

No. 3) is DENIED.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       A separate Order of Dismissal will accompany this Opinion, Memorandum and Order.

       Dated this 16th day of April, 2021.




                                                    HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE
                                                  7
